Mr. Justice Audrey
delivered the opinion of the court.
On February 27 last, while confined in the district jail of Aguadilla charg’ed with the crime of malicious incendi-arism, Felipe Alers, Faustino Morales and Remigio Esteves petitioned the district court for a writ of habeas corpus to secure their release on the ground that they were imprisoned without reasonable or probable cause. The judge granted the writ and the case was heard the same day, the petitioners appearing personally and by counsel and The People of Porto Rico appearing by the fiscal of the said district. For the purpose of showing that there was cause for their imprisonment, in addition to his own testimony which is not included in the transcript of the record before ns, the fiscal introduced the testimony of witnesses Ramón Ramí-rez and Juan González Aviles. The court vacated the writ of habeas corpus and the petitioners appealed. The record was filed in this court on March 11 last, and the case was heard on the 23d of the same month, the appellants having filed no briefs in this court.
From an examination of the record before us it appears from the testimony of Ramón Ramírez that he and the three petitioners set fire to the sugar cane of the plantation “Ca-sualidad, ’ ’ near the Corsica Central; that they did it at night at different places on the plantation; that Remigio Esteves,, alias Fano, bought some candles prior to the fire and lighted them in the cane fields. The testimony of Juan González Aviles is to the effect that at the place referred to there were cane fires that same night at different places on the planta-' tion “Casualidad” and that he saw a man, whom he could *290not recognize but whose style of dress lie described, lighting •some pieces of candle in the cane fields.
Even granting that the testimony of Ramón Ramírez, being that of an accomplice, is not of itself sufficient to show the existence of probable cause for the arrest of a person as one of the principals in the same crime, we understand that as his testimony was corroborated on some points by Juan González Aviles, as appears from the details testified to by him, it cannot be held that the petitioners are imprisoned without probable cause for the commission of the crime with which they are charged. Whether the testimony of the accomplice has been sufficiently corroborated to warrant a conviction of the petitioners is a question to be decided at the trial and not in habeas corpus proceedings, in which no person should be liberated unless there is absolutely no evidence to justify his imprisonment.
In view of the foregoing and without further consideration of the question, as the-petitioners have abandoned their right to show why the evidence introduced by the. fiscal was not sufficient to justify the decision of the lower court, we must affirm the said decision and dismiss the appeal.

Affirmed.

Chief Justice Hernandez and Justices Wolf, del Toro and Hutchison concurred.